BENSON, Judge
MEMORANDUM DECISION
This matter came before the court on the motion of Suburban Investors, Inc., for a temporary restraining order.
The motion should be granted provided Suburban Investors, Inc. provides security to pay damages suffered by plaintiff should it develop that plaintiff has been wrongfully restrained. Such damages consist of interest accruing $533.00 per day. Security must cover a 30 day period. If it is shown that mortgagee receives rents covering all or part of this amount the security may be eliminated or decreased accordingly. (Rules 65(c) and 65.1),
Hearing on the preliminary injunction shall be held at 10:00 o’clock a.m., Friday, October 8,1976.
Suburban Investors, Inc. must submit proposed temporary restraining order with the security to the court in sufficient time prior to the sale scheduled for 10:00 a.m., tomorrow.